Citation Nr: 0500234	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  04-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) and spondylosis of the lumbar spine.

3.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran testified at a May 2004 Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, he 
expanded his earlier claim of entitlement to service 
connection for PTSD to include a psychiatric disorder in 
general, as reflected on the title page.  

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
etiologically linking the veteran's current arthritis to his 
service or any incident therein.

2.  There is no competent medical evidence of record 
etiologically linking the veteran's current DJD and 
spondylosis of the lumbar spine to his service or any 
incident therein.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by military 
service; and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  DJD and spondylosis of the lumbar spine was not incurred 
in or aggravated by military service; and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the April 2003 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in September 2003, which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, in February 2003, prior to promulgation 
of the April 2003 rating decision, the RO provided adequate 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claims.  The content of 
this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the pertinent VA and private treatment 
records.  In this respect, the January 2004 statement of the 
case and an April 2004 letter to the veteran advised him that 
attempts to obtain his service medical records had failed.  
He was further advised that the National Personnel Records 
Center reported his records were fire-related and may have 
been destroyed in a fire at the Center in 1973.  The veteran 
has not alleged that there are any other obtainable 
outstanding service medical or other medical records with 
regards to these issues.  The Board consequently finds that 
VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 



Factual Background

The veteran's service medical records were most likely 
destroyed in a July 1973 fire at the National Personnel 
Records Center.  Efforts to reconstruct his service medical 
records were undertaken and the veteran was advised that his 
service medical records were likely destroyed in the 1973 
fire.

VA treatment records, dating from August 2000 to April 2003, 
show he gave a 10-15 year history of low back pain and 
arthritis in August 2000.  Later records indicate a history 
of gout.

An April 2004 VA orthopedic examination report shows the 
veteran gave a history of an inservice low back injury while 
stationed in China in 1944.  He also reported experiencing 
right shoulder pain approximately 2 1/2 weeks following the 
back injury.  The diagnoses included degenerative disc 
disease and spondylosis of the lumbar spine and right 
shoulder loss of function range of motion due to a recent 
fall.  The examiner did not offer an opinion regarding the 
etiology of veteran's low back disc disease.

During his May 2004 Travel Board hearing before the 
undersigned, the veteran testified that he believed he 
currently had gouty arthritis in his hands, knees and ankles 
as a result of his exposure to extremely cold weather in 
service.  He testified that he was not issued cold weather 
gear while stationed in China and Burma and slept on the 
ground during that time.  He testified that he could not 
remember whether any physician had etiologically linked his 
arthritis to service or any cold injury during service.  The 
veteran also testified that he originally injured his back 
lifting and unloading materials in service.

Analysis

The veteran contends that he developed gouty arthritis as a 
result of his inservice exposure to extremely cold weather 
and that he originally injured his low back in service and 
that his conditions have continued since that time; however, 
efforts to obtain his service medical records have been 
futile.  The veteran has not indicated that he has copies of 
his service medical records.  The United States Court of 
Claims for Veterans Appeals (Court) has held that, where the 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board is satisfied that the evidence of record shows that 
VA has made every effort to secure any additional service 
records for the veteran.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110.  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Arthritis 

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his gouty 
arthritis of the hands, feet and knees.  While the evidence 
reveals that he currently suffers from gout and arthritis, 
the competent, probative evidence of record does not 
etiologically link his current disability to his service or 
any injury in service.  In fact, the April 2004 examiner 
opines that the veteran's current right shoulder pain is a 
result of a recent fall.  Moreover, there are no post-service 
treatment records for arthritis or gout until 2000, over 50 
years after the veteran's discharge from service.  This 
evidence is not supportive of the veteran's claim as it does 
not link his current complaints to service.  

While the veteran believes he currently has arthritis of the 
hands, shoulders, feet and knees as a result of an inservice 
cold injury, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the claim for service connection for arthritis 
must be denied.

DJD and Spondylosis of the Lumbar Spine

Considering all the evidence of record, the Board also finds 
that the preponderance of the evidence is against granting 
entitlement to service connection for DJD and spondylosis of 
the lumbar spine.  Although the evidence shows that he 
currently has DDD and spondylosis of the lumbar spine, the 
earliest diagnosis of record was in April 2003, almost 60 
years after the veteran's discharge from service.  There is 
no competent medical evidence etiologically linking it to his 
service, or any incident therein.  While the veteran believes 
his currently diagnosed low back disability had its onset in 
service, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.  Accordingly, the claim for 
service connection for DJD and spondylosis of the lumbar 
spine must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for arthritis is denied.

Service connection for DJD and spondylosis of the lumbar 
spine is denied.


REMAND

In his April 2004 VA Form 9, the veteran states that he was 
scheduled for a PTSD screening examination later that month 
at the VA Medical Center in Tuskegee, Alabama.  There is no 
indication that the RO made any attempt to obtain a copy of 
the screening examination.  It is important to note that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

A review of the evidence of record, including the veteran's 
April 2003 VA examination, his June 2003 statement, and his 
May 2004 testimony, reveals that the veteran's claimed 
stressors include:

He served with the 2nd Battalion, 472nd Quartermaster Truck 
Co, beginning in April 1943 and served with the 1339th Army 
Air Force Battalion Unit sometime in 1945.  He was stationed 
at an airfield in Kumming, China, and loaded bombs and 
gasoline on the planes.  The Japanese regularly bombed his 
airfield and he saw one of his buddies (Newman Roe) injured 
and a pilot killed during one bombing.  He saw several dead 
pilots in the wreckage of their planes and helped to pull the 
body of one pilot from the wreckage.  He saw other soldiers 
injured by shrapnel or in accidents at the airfield.  Two 
soldiers were killed in a forklift accident, another died 
when a pistol discharged.    

The record does not show that the RO has made any attempts to 
verify the veteran's alleged inservice stressors.  The RO 
should attempt to verify the veteran's alleged stressors 
through all available sources, to include contacting the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).  The RO should document its efforts and, 
if such efforts are unsuccessful, the RO should so inform the 
veteran and advise him to submit alternate forms of evidence 
to support his claim of entitlement to service connection for 
PTSD.  

VCAA legislation also requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Tuskegee, Alabama, dated from 
April 2003 to the present, to 
specifically include the April 19, 2003, 
PTSD screening examination report.

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all non-VA medical 
care providers who treated him for any 
psychiatric disorder since his discharge 
from service.  After the veteran has 
signed the appropriate releases, the RO 
should attempt to obtain copies of all 
treatment records identified that have 
not been previously secured.  Any records 
received should be associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
any unsuccessful efforts in this regard.  

3.  The above-mentioned summary of the 
veteran's stressors (see page 8) and a 
copy of the veteran's DD 214 should be 
sent to the United States Armed Services 
Center for Research of Unit Records.  The 
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to furnish the unit history and 
operational reports for the units the 
veteran was assigned to while in China 
for the period during which he served 
with such unit.

4.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect as to whether 
the veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

5.  Regardless of whether the veteran's 
alleged stressors are verified, the RO 
should schedule the veteran for a VA 
psychiatric examination to evaluate the 
nature of and etiology of any psychiatric 
disorder found to be present.  The claims 
folder and a separate copy of this remand 
must be made available to the examiner 
for review prior to the examination.  All 
indicated studies should be performed.  
Based on the medical findings and a 
review of the claims folder, the examiner 
is asked to provide a current psychiatric 
diagnosis, if appropriate, and offer an 
opinion as to whether it is as likely as 
not that the current psychiatric 
disability is a result of the veteran's 
service or any incident therein.  If the 
examiner diagnoses PTSD, he or she is 
requested to state whether the diagnosis 
is predicated on a verified stressor.  If 
the examiner is unable to provide the 
requested opinions, the report should so 
state.  Any opinion provided should be 
supported by a complete rationale.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


